internal_revenue_service number release date index numbers ------------------------- ------------------------- ---------------------------------- --------------------------------- ---------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-137487-05 date date legend taxpayer ------------------------------------------------------------ group ---------------------- company -------------------- agency ------------------------------------------------------ plant -------------------------------------- plant -------------------------------------- b -- c -- year ------- year ------- date --------------------- state ------------------- dollar_figureq --------------- plr-137487-05 dollar_figurer ----------------- dollar_figures --------------- dollar_figuret ------------- dollar_figurew --------------- dollar_figurex --------------- dollar_figurez ------------------------- dear ------------- this letter is in response to your request for a ruling dated date regarding the applicability of sec_172 of the internal_revenue_code to that portion of taxpayer’s consolidated_net_operating_loss for year attributable to costs incurred to store spent nuclear fuel assemblies and to remove retired steam generators and nuclear reactor vessel heads specifically you request rulings that the portion of taxpayer’s consolidated_net_operating_loss for year attributable to costs associated with the fuel storage facilities constitutes a specified_liability_loss under sec_172 and the portion of taxpayer’s consolidated_net_operating_loss for year attributable to costs incurred to remove retired steam generators and retired reactor vessel heads constitutes a specified_liability_loss under sec_172 facts taxpayer a state corporation is the parent of an affiliated_group_of_corporations group that file united_states federal_income_tax returns on a consolidated basis taxpayer files its federal_income_tax returns on a calendar-year basis and uses the accrual_method of accounting group is an integrated provider of energy and energy services throughout the united_states and overseas company a division of taxpayer that generates transmits distributes and sells electricity owns interests in b nuclear power plants to operate a nuclear power plant in the united_states the plant owner must first obtain an operating license from the nuclear regulatory commission nrc and comply with all applicable federal and state regulatory requirements a major by-product of nuclear power generation is spent fuel as described further below company uses both wet and dry storage methods for its spent fuel assemblies company has incurred costs related to the storage of spent nuclear fuel and costs to remove retired steam generators and retired reactor vessel heads federal_law requires that company decommission its nuclear power plant following its permanent cessation of operations plr-137487-05 group filed its year form_1120 united_states_corporation income_tax return on date and reported a consolidated_net_operating_loss of dollar_figurez a portion of taxpayer’s loss resulted from certain costs described below attributable to plant and plant taxpayer seeks a ruling that the portion of the consolidated_net_operating_loss attributable to nuclear decommissioning costs is a specified_liability_loss as defined in sec_172 spent fuel assembly costs taxpayer which must safely store spent nuclear fuel because it remains radioactive entered into an agreement with agency to dispose_of its spent nuclear fuel in a permanent repository owned and operated by agency however agency does not anticipate accepting spent fuel until year as a result taxpayer has no alternative other than to store the spent fuel assemblies at its own plant sites although taxpayer’s plants have temporary wet storage for spent nuclear fuel such facilities are reaching capacity thus taxpayer has constructed independent spent fuel storage installations dry storage facilities for spent fuel at each of its nuclear power plants the dry storage systems consist of either thick wall or thin wall metal canisters taxpayer incurred costs attributable to the canisters at plant and plant it deducted these costs under sec_165 although taxpayer purchases the canisters in bulk the only costs at issue in this request are the costs to purchase canisters that actually were loaded with spent nuclear fuel in year taxpayer also incurred operating and maintenance_expenses associated with the canisters ongoing handling security and storage of spent fuel it deducted these costs under sec_162 taxpayer capitalized the costs of the independent spent fuel storage installations including fuel handling equipment monitoring equipment spent fuel racks components and wet storage assets steam generator removal costs in year taxpayer completed the process of removing and replacing steam generators at plant that it had begun six years earlier the costs at issue in the subject ruling_request are the costs incurred for the removal of the old steam generators in year taxpayer capitalized the costs of purchasing and installing the new steam generators treating the installation costs as part of the purchase costs taxpayer treats the replacement steam generators as separate identifiable assets for regulatory and tax_accounting purposes taxpayer accomplished the removals one nuclear unit at a time the two steam generators in each nuclear unit were removed at the same time although the nuclear unit was inoperable during the repair the remainder of the plant operated at a reduced capacity plr-137487-05 reactor vessel head removal costs taxpayer discovered cracks in its nuclear reactor vessel heads during a routine inspection and began replacing them it completed the process in year the costs at issue in the subject ruling_request are the costs incurred in year attributable to the removal of the retired plant reactor vessel heads taxpayer treated the installation costs as part of the costs of purchasing the new reactor vessel heads and it treats the replacement reactor vessel heads as separate identifiable assets for regulatory and tax_accounting purposes this project was unrelated to the steam generator removal project summary of costs taxpayer incurred the following expenses relating to plant and plant during year reactor vessel heads removal costs - dollar_figureq steam generator removal costs - dollar_figurer canister costs at plant -dollar_figures canister costs at plant - dollar_figuret spent fuel storage depreciation - dollar_figurew spent fuel maintenance_costs - dollar_figurex law and analysis-issue are the costs relating to assets acquired by company to store spent nuclear fuel assemblies removed from plant and plant depreciable under sec_167 as computed under sec_168 sec_263 provides that no deduction is allowable for capital expenditures examples of capital expenditures are provided in sec_1_263_a_-2 of the income_tax regulations and include among other things the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business or held_for_the_production_of_income plr-137487-05 the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention conclusion-issue assets such as spent fuel racks wet storage assets and other handling equipment used to store the spent fuel in either a wet or dry state prior to transfer to another site are property having a useful_life substantially beyond the taxable_year as such they are subject_to depreciation under sec_167 as computed under sec_168 law and analysis-issue do the costs relating to assets acquired by company to store spent nuclear fuel assemblies removed from plant and plant constitute decommissioning costs under sec_1_468a-1 sec_1_468a-1 provides that the term nuclear decommissioning costs or decommissioning costs means all otherwise deductible expenses_incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant that has permanently ceased the production of electric energy that section further provides that the term nuclear decommissioning costs is defined broadly to include expenses_incurred before during and after the actual decommissioning process of the nuclear power plant that has ceased operations the costs described above are all incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant further each of the assets used in connection with the storage maintenance or monitoring of the spent fuel will not be otherwise used by taxpayer or another party thus those assets are irrevocably committed to the process of decommissioning similarly the retired steam generators and reactor vessel heads taken from plant are not being reused and are therefore irrevocably committed to the process of decommissioning conclusion-issue the costs relating to assets acquired by company to store spent nuclear fuel assemblies removed from plant and plant are decommissioning costs within the meaning of sec_1_468a-1 plr-137487-05 law and analysis-issue are the i costs of purchasing canisters for storing spent nuclear fuel ii costs related to the ongoing handling maintenance security and storage of spent fuel in independent spent fuel storage installation facilities iii costs incurred to remove steam generators and iv costs incurred to remove reactor vessel heads deductible under sec_162 or sec_165 spent nuclear fuel assembly costs canister costs sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 provides in relevant part that to be allowable as a deduction under sec_165 a loss must be evidenced by a closed and completed transaction fixed by identifiable events and actually sustained during the taxable_year when the loss arises from the permanent withdrawal of depreciable_property from use in a trade_or_business or in the production_of_income sec_1_165-2 cross-references sec_1_167_a_-8 which permits in part a loss from physical abandonment of retired property sec_1_167_a_-8 provides that in order to qualify for the recognition of loss from physical abandonment the intent of the taxpayer must be irrevocably to discard the asset so that it will neither be used again by him nor retrieved by him for sale exchange or other_disposition property interests may be abandoned by a taxpayer for federal_income_tax purposes even if the taxpayer does not transfer those property interests to another party for example revrul_56_599 1956_2_cb_122 concludes that an abandonment occurred when the taxpayer filled and sealed a water well excavation see also 19_tc_259 acq 1953_1_cb_6 taxpayer abandoned an asphalt plant when it dismantled the plant and moved it to another location without reassembling it 503_f2d_660 9th cir mine abandoned when the taxpayer stopped working it reduced its work force and maintenance budget sold the mine equipment for salvage and had its board_of directors vote to abandon the mine hanover v commissioner tcmemo_1979_332 hotel was abandoned when the taxpayer locked and boarded the building placed barricades around it cut off its utilities terminated its insurance discontinued its maintenance and made no efforts to sell or lease it according to the above authorities property interests can be abandoned by a taxpayer for federal_income_tax purposes even if the taxpayer does not transfer those property interests to another party here taxpayer is required to safely store radioactive spent fuel on site until agency facility is operational once taxpayer loads the canisters with spent fuel it will never use them again for any purpose the canister costs at issue in this ruling_request are the costs of the canisters that were purchased in year these monitoring costs plr-137487-05 canisters were filled with spent fuel and placed in the independent spent fuel storage installation facilities thus they were both placed_in_service and abandoned during the year taxable_year conclusion-canister costs taxpayer has abandoned the canisters and therefore is entitled to a loss deduction pursuant to sec_165 sec_162 and sec_1_162-1 generally allow a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the radioactive nature of the spent fuel assemblies mandates that taxpayer continue to monitor the physical security of the canisters and to monitor radiation levels of the loaded canisters we have previously considered the deductibility of ongoing monitoring of other types of waste storage facilities for example revrul_98_25 1998_1_cb_998 provides that the cost of monitoring underground waste storage tanks is deductible pursuant to sec_162 in part because the tanks are used once and sealed indefinitely like the canisters in the instant situation see also revrul_94_38 1994_1_cb_35 ongoing groundwater treatment expenditures are deductible under sec_162 conclusion-monitoring costs the ongoing monitoring costs associated with the loaded and sealed canisters are deductible pursuant to sec_162 steam generator and reactor vessel head removal costs sec_263a generally requires taxpayers that produce real or tangible_personal_property to capitalize direct_material_costs direct_labor_costs and indirect_costs that are properly allocable to the produced property sec_263a provides that for purposes of sec_263a the term produce includes construct build install manufacture develop or improve under sec_1_263a-1 indirect_costs are allocable to produce property under sec_263a when the costs directly benefit or are incurred by reason of the performance of production activities the costs of removing an asset have been historically allocable to the removed asset and thus generally deductible when the asset is retired and the costs are incurred see sec_1_165-3 sec_1_167_a_-1 sec_1_167_a_-11 revrul_2000_7 2000_1_cb_712 costs of removing telephone poles are not required to be capitalized under sec_263 or sec_263a as part of the replacement asset see also revrul_74_455 plr-137487-05 c b change in method_of_accounting to currently deduct removal costs and to include salvage proceeds in income is appropriate revrul_75_150 1975_1_cb_73 net salvage amount cannot be less than zero where deductible removal costs exceed salvage_value under the above authorities the cost of removing the steam generators is deductible as a loss under sec_165 if the steam generators are separate assets taxpayer treats its steam generators as separate assets for regulatory and financial_accounting purposes factually the steam generators serve an integrated but separate function within a nuclear unit each nuclear unit consists of c steam generators and a reactor vessel the reactor vessel is the mechanism that heats and pressurizes water the water then passes into the steam generators where it is converted to steam which is used to push the blades of a turbine as the turbine blades begin to spin a magnet inside the generator also turns to produce electricity accordingly the steam generators perform a separate but integrated function within each nuclear unit in the production of electricity likewise the cost of removing the reactor vessel heads is also deductible as a loss under sec_165 if they are separate assets the reactor vessel heads serve a different function from the reactor vessels themselves the reactor vessel plays a passive role as the combustion chamber within which the constituent parts of the atomic reaction come together the reactor vessel head on the other hand is a complex system that includes a number of sophisticated moving parts whose role is to control the speed of the nuclear reaction occurring within the reactor vessel further the reactor vessel heads have a shorter useful_life than the reactor vessels as evidenced by the fact that they had to be replaced in year while the reactor vessels were still in operation finally taxpayer treats the reactor vessel heads as separate assets for regulatory and financial_accounting purposes conclusion-steam generator and reactor vessel head removal costs based on the facts and circumstances outlined above both the steam generators and the reactor vessel heads are separate assets and the removal costs should be allocated to the removed assets and deducted pursuant to sec_165 when the assets are permanently withdrawn from use in taxpayer’s business law and analysis-issue do the costs described in issue sec_1 and qualify under sec_172 for treatment as a specified_liability_loss sec_172 allows as a deduction for a taxable_year an amount equal to the aggregate of the net_operating_loss carryovers to such year plus the net_operating_loss carrybacks to such year with certain modifications sec_172 defines a plr-137487-05 net_operating_loss as the excess of the deductions permitted by chapter of the code over the gross_income sec_172 provides that generally a net_operating_loss for any taxable_year is carried back to each of the taxable years preceding the taxable_year of the loss and carried forward to each of the taxable years following the year of the loss sec_172 provides that in the case of a taxpayer that has a specified_liability_loss as defined in sec_172 for a taxable_year such specified_liability_loss shall be a net_operating_loss_carryback to each of the taxable years preceding the taxable_year of such loss sec_172 defines a specified_liability_loss in part as any amount taken into account in computing the net_operating_loss for the taxable_year and that is allowable as a deduction under chapter of the code other than sec_468 or sec_468a which is in satisfaction of a liability under a federal or state law requiring the decommissioning of a nuclear power plant or any unit thereof sec_172 provides that a liability is a specified_liability_loss only if i the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year and ii the taxpayer used an accrual_method of accounting throughout the period or periods during which such act or failure to act occurred sec_172 allows that portion of a specified_liability_loss which is attributable to amounts incurred in the decommissioning of a nuclear power plant or any unit thereof to be carried back to each of the taxable years during the period that begins with the year the plant or unit thereof was placed_in_service and ending with the taxable_year preceding the loss_year as discussed above the costs described herein are nuclear decommissioning costs under sec_1_468a-1 thus such costs are amounts incurred in the decommissioning of a nuclear power plant under sec_172 in addition such costs are as explained above deductible under chapter of the code as required by sec_172 further the costs were incurred to satisfy a liability under federal_law since they satisfy company’s liabilities under nrc regulations governing operators of nuclear power plants and federal energy regulations requiring the proper and safe storage of spent fuel assemblies the costs were incurred during the year tax_year which was more than years after the licenses to operate the plants were granted and the liabilities arose finally the subject costs were taken into account in computing group’s net_operating_loss for year conclusion-issue plr-137487-05 all of the sec_172 requirements related to specified_liability_loss have been satisfied therefore the portion of taxpayer’s consolidated_net_operating_loss attributable to as described above canisters for storing spent fuel the ongoing monitoring and depreciation of storage facilities and the removal of steam generators and reactor vessel heads qualify under sec_172 for treatment as a specified_liability_loss caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code pursuant to a power_of_attorney on file in this office a copy of this letter has been furnished to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter michael j montemurro branch chief office of associate chief_counsel income_tax accounting sincerely
